Citation Nr: 0630892	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  06-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from December 1968 to May 
1971.


REMAND

The veteran indicated in his January 2006 substantive appeal 
that he wanted a videoconference hearing in this matter 
before the Board of Veterans' Appeals (Board) at his local 
regional office (RO).  Thereafter, in a statement dated in 
August 2006, the veteran provided notice that he would be 
unable to attend his hearing scheduled for September 19, 
2006, and requesting that the hearing be rescheduled.  

While the date of receipt of this request is indicated as 
September 19, 2006, the date of the document is indicated as 
August 30, 2006, and the Board is unable to conclude from 
this record the basis for the disparity between the date of 
the document and the date of receipt.  Consequently, since 
the Board is unable to conclude that the veteran's request is 
untimely under 38 C.F.R. § 20.702(c) (2006), the Board finds 
that it has no alternative but to remand this matter so that 
the veteran can be afforded his previously requested hearing 
before the Board.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the 
veteran to have a videoconference hearing 
at the RO before a member of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


